Citation Nr: 0521535	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


ORDER TO VACATE

In May 2005, the appellant submitted a letter to the RO 
requesting that his appeal of the denial of service 
connection for a psychiatric disorder be withdrawn.  The May 
2005 letter complied with the requirement of 38 C.F.R. § 
20.204 pertaining to withdraw of appeals by appellants.  

By decision dated June 14, 2005, the Board denied the claim 
of entitlement to service connection for a psychiatric 
disorder.  This decision was in error as there remained no 
allegations of errors of fact or law for appellate 
consideration by the Board due to the veteran's prior 
withdraw of his appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.101(d).

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or representative, or on the Board's own motion.  
38 C.F.R.§ 20.904.  In the current case, the Board finds the 
issuance of the June 14, 2005 decision after VA had received 
notification of the withdraw of the appeal constitutes a 
denial of due process.  


ORDER

The Board's June 14, 2005 decision which denied service 
connection for a psychiatric disorder is hereby VACATED.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


